Title: From Thomas Jefferson to Martha Jefferson Randolph, 25 April 1803
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson


          
            My dear Martha
            Washington Apr. 25. 1803.
          
          A promise made to a friend some years ago, but executed only lately, has placed my religious creed on paper. I have thought it just that my family, by possessing this, should be enabled to estimate the libels published against me on this, as on every other possible subject. I have written to Philadelphia for Doctr. Priestley’s history of the corruptions of Christianity, which I will send you, & recommend to an attentive perusal, because it establishes the groundwork of my view of this subject.
          I have not had a line from Monticello or Edgehill since I parted with you. P. Carr, & mrs Carr, who staid with me 5. or 6. days, told me Cornelia had got happily through her measles, & that Ellen had not taken them. but what has become of Anne? I thought I had her promise to write once a week, at least the words ‘all’s well.’   It is now time for you to let me know when you expect to be able to set out for Washington, and whether your own carriage can bring you half way. I think my Chickasaws, if drove moderately, will bring you well that far. mr Lilly knows you will want them, & can add a fourth. I think that by changing horses half way, you will come with more comfort. I have no gentleman to send for your escort. finding here a beautiful blue Casimir, waterproof, and thinking it will be particularly à propòs for mr Randolph as a travelling coat for his journey, I have taken enough for that purpose, and will send it to mr Benson, postmaster at Fredericksbg to be forwarded by Abrahams, & hope it will be recieved in time.   mr & mrs Madison will set out for Orange about the last day of the month. they will stay there but a week.—I write to Maria to-day, but supposing her at the Hundred, according to what she told me of her movements, I send my letter there.—I wish you to come on as early as possible: because tho’ the members of the government remain here to the last week in July, yet the sickly season commences in fact by the middle of that month: and it would not be safe for you to keep the children here longer than that, lest any one of them being taken sick early, might detain the whole here till the season of general danger, & perhaps through it. kiss the children for me. present me affectionately to mr Randolph, & accept yourself assurances of my constant & tenderest love.
          
            Th: Jefferson
          
        